DETAILED ACTION
This action is made Non-Final and is being handled by Examiner James H. Miller. Examiner Miller is located in Dallas, Texas, in the central time zone (CST) and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.114 filed Feb. 12, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Final Office Action mailed Jan. 7, 2020, also filed Feb. 12, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 15–23 were previously pending; No Claims are amended; Claims 24–30 are added; Claims 15–23 are cancelled. Accordingly, Claims 24–30 are now pending and have been examined with Claim 15 in independent form.
Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Substitute Specification filed Jun. 28, 2019, [“Applicant’s Specification”] and accepted for examination. Examiner appreciates Applicant identifying in the remarks where support for the amendment is identified in Applicant’s Specification. All references to Applicant’s Specification are to U.S. Pat. Pub. 2019/0370705.
Claims 15–23 have been cancelled thereby rendering moot the objections to Claims 15–23, the rejection of Claims 15–23 under § 112(b), and the rejection 15–23 Final Office Action mailed Jan. 7, 2020, [“Final Office Action” or “Final Act.”] at *8–20. 
In the Final Office Action, Examiner objected to Figs. 3 & 4 for failing to comply with 37 CFR 1.121(d). Here, Applicant amended Figs. 2, 3, & 4, explained what changed, but did not identify the amended drawings as “Replacement Sheet” in the top margin as required by 37 CFR 1.121(d). Thus, Examiner maintains the objection regarding Figs. 3 & 4.
Acknowledgement
Examiner acknowledges the “Declaration of Jerome Lawrence Kreuser under 37 CFR 1.132” filed Feb. 12, 2021 [“Declaration”]. Applicant cancelled all prior claims. Thus, all prior grounds of rejection have been rendered moot. Accordingly, the Declaration is insufficient to overcome any prior rejection set forth in the Final Office Action. 
Regarding the amended claims, the Declaration is insufficient to overcome the § 101 abstract idea rejection as a matter of law. MPEP § 716; SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (concluding that it is not “enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103.). Commercial application is irrelevant to subject matter eligibility under § 101.
Response to Arguments
 
Applicant makes no argument why the § 101 rejection should be withdrawn. Rather, Applicant has cancelled all claims and submitted new claims. 



Drawings
Applicant submits amended Figs. 2, 3, & 4 for acceptance. Amended Figs. 2, 3, & 4 are objected to because Applicant has not labeled the amended drawings as “Replacement Sheet” in the top margin. 
Figs. 1, 5, 8, 9, & 10, are objected to because portions are illegible. See 37 CFR 1.84(l)  and (p)(1). For example, the text in Fig. 1, block 4, and Figs. 5 & 9 in its entirety are illegible.  Regarding Figs. 8 & 10, line colors are not distinguished for each of the identified labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24–30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24–30: Applicant added new claims 24–30 and in their explanation of support, relies of certain figures that have been objected to for being illegible as explained supra.  Thus, Examiner cannot independently confirm there is support. Once the drawings are amended to address the illegibility issue, Examiner will be able to review the relied on drawings for support. The following limitations are prohibited new matter. MPEP 2163.06; 35 U.S.C. § 132; In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Dependent Claims are rejected based on their dependence to Independent Claims.
Claim 24: “the number of days, d , for the daily discrete time interval to be 5.”  Applicant identifies support for “5” in Fig. 9, which is illegible.
Claims 26 & 27: “assess the outperformance of the said portfolio versus the instrument alone.” Applicant identifies support for “outperformance” in Figs. 5, 8, and 10, which are illegible.
Claims 24–30: Claim 24 recites “compute the statistic of Audrino and Hu on the said instrument daily price data of each said interval using the 60 days before each said interval to compute the spot volatility for each said interval.” It is not clear how the statistic of Audrino and Hu is computed. Using electronic word search, “Audrino” is disclosed two times but Applicant’s Specification does not describe how or what the statistic of Audrino of Hu is. Spec., ¶ [0144].
Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 24–30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis

Step 1: Claims 24–30 are directed to a statutory category. Claims 24–30 recite  “a method” and are therefore, directed to the statutory category of “a process.” 
Representative Claim

Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with letters for clarity in describing the limitations:
24. A method 

[A] for improving the forecasts of asset or liability price movements that result in portfolio outperformance in asset and liability allocation systems and methods, in optimal portfolio investment systems, and in mathematical and engineering financial models wherein the improvement comprises the following steps: 
	
	[B] a. selecting values for the tuning parameters at a time t including
		
the number of years before said time t of historical data to be 5, and 

the number of months before said time t to calculate discount rate to be 3, and 

the number of days, d , for the daily discrete time interval to be 5, 

	[C] and selecting an asset or a liability hereafter called an instrument, and 

	[D] b. inputting a predetermined history of daily price data on said instrument over said number of years and a risk-free asset price, and 

	[E] c. calculating a normal price on the said predetermined history of daily data over said five years of said instrument price by an exponential fit, and 

	[F] d. calculating a discount rate, rt, over the period of said number of months from said time t of the said predetermined history of daily data of said instrument price by an exponential estimation, and calculating the risk-free rate over the period of said number of months from said time t of the said predetermined history of said risk-free asset price daily data by an exponential estimation,Appn. Number 16/426,840 

	[G] e. calculating the mispricing at said time t as said normal price at time t divided by the said instrument price at time t as
	
 
    PNG
    media_image1.png
    41
    53
    media_image1.png
    Greyscale

with q, defined to be the said mispricing, and

	[H] f. calculating the said instrument price expected jump size, Kt, and historical crash probability, pHt, using realized variation and bi-power variation by dividing said instrument history of daily price data over said five years of said instrument price into said intervals of d days and on each said interval we compute the statistic of Audrino and Hu on the said instrument daily price data of each said interval using the 60 days before each said interval to compute the spot volatility for each said interval and define the return on each said interval to be an interval jump when said statistic of Audrino and Hu, Lt,, satisfies

  
    PNG
    media_image2.png
    44
    93
    media_image2.png
    Greyscale
 
with Cd, Sd, p8 parameters from a standard Gumbel distribution depending on the said d days and with the said instrument expected jump size, Kt taken as the expected jump size of the said interval jumps over all said intervals and the said historical probability, PH,t to be the probability of a jump on any said interval over all said intervals, and g. setting the crash probability pt equal to the historical crash probability, pt = pH ,, and h. calculating an expected return with no jump, 1' , by solving the following Rational Expectation equation for rt

	[I] h. calculating an expected return with no jump, 1' , by solving the following Rational Expectation equation for rt  
  
    PNG
    media_image3.png
    43
    280
    media_image3.png
    Greyscale
 Appn. Number 16/426,840(Kreuser)
	[J] i. calculating an instrument allocation λt* between the said instrument and the said risk-free asset by



 
    PNG
    media_image4.png
    163
    330
    media_image4.png
    Greyscale


with rf the said risk-free rate, and 

whereby the resulting said crash probability at said time t, said mispricing at said time t, said expected return with no jump at said time t, said instrument allocation at said time t, said discount rate at said time t, said instrument price expected jump size at said time t, and said normal price at said time t are used in optimal portfolio investment systems, and in mathematical and engineering financial models for the improvement of forecasts including on account of financial bubbles crashing and for improvements in financial outcomes in portfolio investment systems particularly noting that the movement up of the said instrument over the next said d days is said 1' with said probability 1- p, the movement down of the said instrument over the next said d days is said Kt ln(q,) +rD with said probability pt, and the expected return of the said instrument over the next said d days is said r, with an optimal combination of the said 
 
    PNG
    media_image5.png
    23
    636
    media_image5.png
    Greyscale
 risk-free asset with all quantities necessary for improvements in said instrument forecasts over the next said d days and for use in optimal portfolio investment systems.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: 
Rep. Claim 1 recites “calculating an instrument allocation [ ] between the said instrument and the said risk-free asset” (Limitation J), in a particular way, which recites the abstract idea exception of mitigating risk, a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(A). Preceding Limitations A–I also recite mitigating risk, a particular form of a fundamental economic principle/practice under organizing human activity because they are necessarily required to calculate the instrument allocation.
Limitations A–J further recite mathematical concepts. MPEP § 2106.04(a)(a)(I) (citing SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas)).
Limitations A–J further recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper even if generic computer components were claimed. Applicant further acknowledges that the pending invention may be performed exclusively by hand without the aid of a computer. Final Act. at *15 (citing Applicant’s Reply at *15–6 (“Specifically, the claims are revised to indicate a method/process of buying and selling asset and liabilities that do not require by necessity a computer or computing device that produce an improvement in returns and help to mitigate financial crashes and advantage financial rallies.”)). If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: a computer 
Regarding the “computer,” Applicant’s Specification does not describe otherwise describe the “computer” except in exemplary language. Spec., ¶ [0034] (“There are no limitations to the computers the method can run on or the languages the method can be programmed in.”) Therefore, Examiner assumes Applicant intended merely a generic computer. Id. The claims describe the functions of selecting financial information and performing mathematical functions which represent the abstract idea exception itself. The functions of performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the recitation of a generic computer is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive by explaining all the models are exemplary. E.g., Spec., ¶¶ [0103], [0128], [0129]. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.

Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 25–30 all recite “wherein” or “whereby” clauses that further limit the abstract idea of Rep. Claim 1.
Conclusion 

Claims 25–30 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694